TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00744-CR



                           Osagie Newton Omorodion, Appellant

                                                v.

                                The State of Texas, Appellee


          FROM COUNTY COURT AT LAW NUMBER 7 OF TRAVIS COUNTY
 NO. C-1-CR-07-216784, HONORABLE ELISABETH ASHLEA EARLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Osagie Newton Omorodion filed a motion requesting that his appeal be

dismissed. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.




                                           __________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: June 30, 2010

Do Not Publish